SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

12
CAF 12-00201
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND SCONIERS, JJ.


IN THE MATTER OF YVONNE STEWARD,
PETITIONER-APPELLANT,

                      V                                             ORDER

CARMELL V. LUCAS, RESPONDENT-RESPONDENT.


TIMOTHY R. LOVALLO, BUFFALO, FOR PETITIONER-APPELLANT.

AYOKA A. TUCKER, ATTORNEY FOR THE CHILD, BUFFALO, FOR PAULETTE L.


     Appeal from an order of the Family Court, Erie County (Kevin M.
Carter, J.), entered January 10, 2012 in a proceeding pursuant to
Family Court Act article 6. The order granted respondent’s motion to
dismiss the petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Family Court.




Entered:    February 1, 2013                    Frances E. Cafarell
                                                Clerk of the Court